Order entered July 21, 2017




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00846-CR
                                      No. 05-16-01160-CR

                       DOUGLAS ALLEN MACHUTTA, Appellant

                                                  V.

                            THE STATE OF TEXAS, Appellee
                            –––––––––––––––––––––––––––––––––––––––––––––––


                            THE STATE OF TEXAS, Appellant

                                                  V.

                        DOUGLAS ALLEN MACHUTTA, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F15-23625-Y

                                             ORDER
       We REINSTATE these appeals.

       Appellant’s brief in cause number 05-16-00846-CR was originally due April 3, 2017.

After we granted a joint motion to extend time, the brief was due May 23, 2017. When the brief

had not been filed and we had no communication from appellant, we abated these appeals for a

hearing to determine why appellant’s brief had not been filed in cause number 05-16-00846-CR.
Before we received any notification from the trial court that the hearing had been held, appellant

filed a motion on July 12, 2017 asking us to rescind our abatement order and abate for a hearing

on the record. In the motion, he states he believes a portion of the reporter’s record is missing.

        We GRANT appellant’s July 12, 2017 motion to the extent we ORDER the trial court to

hold a hearing to determine the status of the reporter’s record of a pretrial hearing “held on May

26, 2016 or possibly another date.” In this regard, the trial court shall make findings of fact

regarding the following:

                 Whether appellant timely requested the reporter’s record;

                 Whether there was a May 26, 2016 pretrial hearing as indicated on the trial
                  court’s docket sheet (or a pretrial hearing on another date prior to June 27, 2016
                  as indicated by the trial court and stated in the reporter’s record from the June 27
                  hearing) and whether a court reporter was present during the hearing and reported
                  the proceedings;

                 If the hearing was reported, (1) the name and address of the court reporter who
                  recorded the hearing; (2) the court reporter’s explanation for the delay in filing the
                  reporter’s record; and (3) the earliest date by which the reporter’s record can be
                  filed.

                 If the proceedings were reported but the records and/or notes have been lost,
                  destroyed, or are inaudible, the trial court shall determine whether (1) appellant is
                  at fault for the lost, destroyed, or inaudible portion of the reporter’s record; (2) the
                  lost, destroyed, or inaudible portion of the reporter’s record is necessary to the
                  resolution of these appeals; and (3) the lost, destroyed, or inaudible portion of the
                  reporter’s record can be replaced by agreement of the parties; and

                 If the hearing was not reported, whether appellant waived a record of the hearing.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

orders, and any supporting documentation to this Court within THIRTY DAYS of the date of

this order.
       We DIRECT the Clerk to send copies of this order to the Presiding Judge, Criminal

District Court No. 7; Vearneas Faggett, court reporter, Criminal District Court No. 7; Crystal

Johnson, court reporter; and to counsel for all parties.

       These appeals are ABATED to allow the trial court to comply with this order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                       /s/   LANA MYERS
                                                             JUSTICE